Citation Nr: 0305223	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which the RO granted service connection for PTSD 
with an evaluation of 10 percent effective December 21, 2000, 
and denied service connection for hypertension.  The veteran 
appealed the decision, seeking service connection for 
hypertension and a higher disability rating for his service-
connected PTSD.  The issue of service connection for 
hypertension will be the subject of the remand appended to 
this decision.


FINDING OF FACT

The veteran's service-connected PTSD is productive of mild 
symptoms, such as a mildly depressed mood, anxiety, and 
occasional sleep impairment, but is not productive of 
suspiciousness, panic attacks, or chronic sleep impairment. 


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2002).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled with 
respect to the increased rating issue.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  A letter was sent to 
the veteran in February 2003, which informed him of what 
evidence was necessary in order to substantiate his claim.  
Shortly thereafter, the veteran responded, stating that he 
did not have any additional information to submit in 
conjunction with his PTSD claim.  He did state that records 
which may be helpful to his hypertension claim were those of 
a Dr. Murray who worked at Selma Internal Medicine.  However, 
a review of the record revealed that this evidence has 
already been associated with the claims file (C-file).       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The above referenced February 2003 
letter also informed him that, provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governmental sources, private medical 
care providers, current or former employers, and other non-
Federal government sources.  He was further advised that VA 
would make efforts to obtain records in the custody of a 
Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) 
(2002). Finally, he was notified that VA would notify him if 
it encountered any difficulty obtaining any records and give 
him a chance to submit the evidence to VA himself.  See 38 
C.F.R. § 3.159(c) (2002).  

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

					II.  PTSD

The RO has granted service connection for PTSD, currently 
evaluated as 10 percent disabling.  The RO has assigned an 
effective date for service connection, and the current 10 
percent rating, of December 21, 2000.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Given the foregoing facts, the issue is whether an evaluation 
in excess of 10 percent is warranted from December 21, 2000 
to the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411.  Under DC 9411, a 10 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when there are symptoms controlled by continuous 
medication.  Id.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The medical evidence for consideration in this case consists 
of a VA medical examination report from March 2001 and a 
statement submitted by the veteran with his February 2002 
substantive appeal; the veteran's service medical records 
(SMR's) and private medical records are silent as to 
treatment for, or diagnosis of, PTSD.  

It was noted in the examination report of March 2001 that the 
C-file had been reviewed in conjunction with the examination.  
It was noted that the veteran had never been hospitalized in 
any kind of psychiatric hospital in the past and that he had 
been dealing with the PTSD symptoms without help.  It was 
further noted that he felt it was not a good idea to bring up 
his memories of World War II.  The report stated that the 
veteran did not take any psychotropic medications, nor had he 
been attending any outpatient psychiatric clinics.  The 
veteran worked on a civilian job with the air force for 
thirty-one years, but has been retired since 1982.  It was 
also noted that he worked in the fire department and that he 
had difficulty dealing with casualties relating to fires.  It 
was further noted that he gets along with his wife fairly 
well and that he has a few friends with whom he goes fishing 
once a year.  

It was reported that the veteran appeared well-adjusted, but 
that he complained that he, at times, had a dream where he 
woke up in the middle of the night with sweats; the report 
stated that he would usually see the dead bodies he saw 
during the war.  The veteran also reported that he would get 
anxious and that his sleep had been affected by this type of 
dream.  Additionally, he indicated that he felt his 
occasional bad temper with his wife and children could have 
been related to his exposure to combat.  

Upon examination, it was noted that the veteran was dressed 
appropriately and had good eye contact with the examiner.  He 
reported to the examiner that he only occasionally had 
thoughts of World War II, and occasionally had the above-
mentioned dream related to his combat experiences.  However, 
it was also stated by the veteran that when he has the 
combat-related dream or sees any injured bodies secondary to 
car accidents, it would usually bring about flashbacks about 
World War II.  The examiner noted that the veteran's mood 
seemed to be mildly depressed.  He had no looseness of 
association and his affect was appropriate.  There were no 
auditory or visual hallucinations, or suicidal or homicidal 
ideation or plan.  He was alert and oriented to time, place 
and person and his memory for recent and remote events was 
fair.  The examiner noted that the veteran had good insight 
into his condition.  He was diagnosed as having PTSD with 
anxiety, but it was noted that his PTSD appeared to be mild 
in nature and that he was able to cope with his PTSD fairly 
well.  His GAF score was 70.  Finally, it was noted that the 
veteran was considered competent to handle his personal and 
financial affairs.  

A GAF score of 70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within in the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM IV.

Finally, in his substantive appeal, dated in February 2002, 
the veteran listed the symptoms included in the criteria for 
a 30 percent rating and stated that he suffered from all of 
them.  However, the presence of such symptoms were not 
elicited when the veteran underwent the psychiatric 
examination.

Based on the foregoing, the Board has determined the criteria 
for a rating in excess of 10 percent have not been met.  As 
stated above, a 10 percent evaluation will be assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The March 2001 examination report characterized 
the veteran's PTSD as mild and stated that he was able to 
deal with his PTSD fairly well.  In addition, he had a GAF 
score of 70, which indicates some mild symptoms.  
   
Also stated above, a 30 percent evaluation is not warranted 
unless there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Although the veteran's mood was reported to be mildly 
depressed and he was diagnosed to have anxiety, the veteran 
was not reported to have suspiciousness or panic attacks and 
his memory for recent and remote events was said to be fair.  
In addition, though the veteran reported occasionally having 
a combat-related dream, he does not suffer from chronic sleep 
impairment.  The examiner's findings as to mood, affect, 
speech, thought content, orientation, memory, insight and 
judgment do not show that the criteria for a 30 percent 
rating have been met.   

In summary, the VA PTSD examination report of March 2001 and 
the other evidence of record indicates that the veteran has 
symptomatology which warrants no more than a 10 percent 
rating.  The Board notes that although there is some evidence 
of the criteria as required for a 30 percent rating under DC 
9411, specifically, there is some evidence of depressed mood, 
anxiety, and sleep impairment, these symptoms are not shown 
to be more than mild/occasional in nature and are not shown 
to be of such severity that a 30 percent rating is warranted.  
Therefore, the Board finds that the impairment resulting from 
the veteran's PTSD more closely resembles the criteria for a 
10 percent rating.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

A rating in excess of 10 percent for PTSD is denied.  


REMAND

The veteran argues that his service-connected PTSD caused his 
hypertension, and that service connection for hypertension is 
therefore warranted under 38 C.F.R. § 3.310.

The issue of entitlement to service connection for 
hypertension secondary to service-connected PTSD has not been 
adjudicated by the agency of original jurisdiction and the 
Board finds that the issue of service connection for 
hypertension on a secondary basis is inextricably intertwined 
with the issue of service connection for hypertension on 
direct or presumptive bases.  Therefore, the claim of 
entitlement to service connection for hypertension as 
secondary to PTSD must be remanded so that the RO can make 
the initial determination on this issue.  Moreover, it does 
not appear that the VCAA has been considered with respect to 
the issue of secondary service connection.  


Therefore, this case is REMANDED for the following action:

1.  The RO should ensure that the 
requirements of the VCAA have been 
complied with, both with respect to 
the duty to assist and the duty to 
notify the veteran.  Thereafter, 
the RO should adjudicate the issue 
of entitlement to service 
connection for hypertension on the 
basis of all the evidence of 
record, and all applicable laws, 
regulations, and case law, to 
include discussion of 38 C.F.R. § 
3.310(a) (2002) and Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  If the benefits sought on 
appeal continue to be denied, an 
appropriate supplemental statement 
of the case should be issued, and 
the veteran and his representative 
should be afforded a reasonable 
period of time within which to 
respond. The case should then be 
returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	

	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

